Liquid composition, electrode and method of manufacturing electrode, and electrochemical element and method of manufacturing electrochemical element
DETAILED ACTION

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 1, 4-7 and 9-17 are pending, wherein claims 1, 6 and 17 are amended. Claims 1, 4-7 and 9-17 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the inkjet head".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claims 1, 4-6, 7, 9-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moriuchi et al. (US 20120241667 A1, hereafter Moriuchi) in view of Shimamura et al. (US 20080118826 A1, hereafter Shimamura).
Regarding claim 1, Moriuchi teaches a liquid composition (at least [0011]: “electrode mix slurry”) used for forming an electrode mixture layer included in an electrochemical element, the liquid composition comprising:
a dispersion medium (“organic solvent”, [0012]);
an electrode material (“active substance”, [0025]); and
a binder ([0012]: “at least one type of tetracarboxylic acid ester compound, at least one type of diamine compound”, which are monomeric compounds) configured to bind the electrode material, and to bind the electrode material to an electrode substrate (See [0036]).
Moriuchi further discloses that a content of the electrode material in the liquid composition may be in the range of 5 wt% to 50 wt% ([0028]), which overlaps the claimed 25% or more. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Moriuchi teaches that the viscosity of the liquid composition may be 1-500 poise ([0030]), but is not limited to this range (See “there is no particular limitation regarding the viscosity …”). In this regard, Shimamura discloses that the viscosity of a slurry ink used for forming an electrode (See, e.g., the end portion of paragraph [0081]) at 25 [Symbol font/0xB0]C may be in a range of 0.1 to 100 cP ([0088]; equivalent to 0.1 to 100 mPa∙s), in order to effectively expel the ink and control the flow rate (See, e.g., the end portion of [0084]; [0088]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed a viscosity of 0.1 to 100 mPa∙s taught by Shimamura as that of Moriuchi’s liquid composition, for the benefit of effectively expelling the liquid composition and control the flow rate. As a result, the claimed range of 10 to 30 mPa∙s lies inside the aforementioned range of 0.1 to 100 mPa∙s. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
The recitation “used for forming an electrode mixture layer included in an electrochemical element” reflects only a preamble statement of an intended use of the claimed liquid composition, which does not limit the scope of the claim. See MPEP § 2112.
Regarding claim 4, Moriuchi as modified teaches the liquid composition according to claim 1, wherein the binder may include, for example, a compound represented by Chemical Structure 5 ([0017]), which has a polymerizable site (See the formula B-1 in [0017]), and the polymerization of the binder binds the binder with the electrode material and binds the electrode material to the electrode substrate ([0036]).
Regarding claim 5, Moriuchi as modified teaches the liquid composition according to claim 4, and the monomeric molecule “forms a plurality of holes inside the electrode mixture layer upon polymerization of the monomeric molecule” represents the function or property of the monomeric molecule having a polymerizable site. Since Moriuchi teaches the monomeric molecule as claimed, it is reasonably expected that the claimed function is necessarily present. Products of identical chemical composition cannot have mutually exclusive properties.
The limitation recited in the last paragraph of claim 5 represents the characteristics or properties of “the electrode mixture layer”. Since Moriuchi teaches substantially the same components/compositions as claimed, the claimed characteristics or properties are necessarily present. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP § 2112.01 II.
Regarding claim 6, Moriuchi as modified teaches the liquid composition according to claim 1, wherein the binder includes polymer particles after heating the liquid composition to 60 [Symbol font/0xB0]C (See “Working Example 1”). Since the liquid composition of Moriuchi as modified by Shimamura can be discharged from an ink-jet head, a maximum particle size of the polymer particles is necessarily smaller than a nozzle diameter of the inkjet head.
Regarding claims 7 and 9, Moriuchi as modified teaches the liquid composition according to claim 1, and further discloses that average particle size of the electrode material (i.e., “active substance” in Moriuchi) is not particularly limited ([0027]). Therefore, one of ordinary skill in the art would have readily arrived at the claimed ranges of from 0.01 µm or more to 1 µm or less, or 3 µm or less, through optimization within prior art conditions. See MPEP § 2145.
Regarding claim 10, Moriuchi as modified teaches an electrode (e.g., “electrodes”, [0001]; “an anode”, [0004], Moriuchi) comprising the liquid composition (e.g., “a binder composition”, [0001]; “a binder”, [0004], Moriuchi) according to claim 1 and the electrode substrate (“an anode current collector”, [0004], Moriuchi) onto which the liquid composition is discharged (See [0004], Moriuchi).
Regarding claim 11, Moriuchi as modified teaches an electrochemical element (e.g., “a lithium ion battery”, [0001], Moriuchi) comprising the electrode according to claim 10 (“electrodes”, [0001], Moriuchi).
Regarding claim 12, Moriuchi as modified teaches a method of manufacturing an electrode, the method comprising:
discharging the liquid composition according to claim 1 onto the electrode substrate (See, e.g., Working Example 1: “… this electrode mix slurry was coated onto 18-µm thick rolled copper foil”, Moriuchi).
Regarding claim 13, Moriuchi as modified teaches a method of manufacturing the electrochemical element (See, e.g., “a lithium ion battery”, [0001], Moriuchi), the method comprising:
discharging the liquid composition according to claim 1 onto the electrode substrate (See, e.g., Working Example 1: “… this electrode mix slurry was coated onto 18-µm thick rolled copper foil”, Moriuchi).
Regarding claim 14, Moriuchi as modified teaches the liquid composition according to claim 1, wherein the content of the electrode material in the liquid composition is within the range of 5 wt% to 50 wt% ([0028], Moriuchi), overlapping the instantly claimed range of from 25% to 50%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 17, Moriuchi as modified teaches the liquid composition according to claim 1, and further discloses that average particle size of the electrode material (i.e., “active substance” in Moriuchi) in the liquid composition is not particularly limited ([0027]). Therefore, one of ordinary skill in the art would have readily optimized the average particle size of the electrode material and arrived at the claimed “the liquid composition has a particle size distribution having a peak particle size in a range of from 1.42 µm to 1.58 µm”, through optimization within prior art conditions. See MPEP § 2145. Note that one of ordinary skill in the art would readily appreciate that a dispersion medium would not affect a particle size of an electrode material in the liquid composition. As to “the particle size distribution of the electrode material 24 hours after fabrication of the liquid composition does not change”, it is appreciated by one of ordinary skill in the art that the average particle size of the electrode material would not change, since there is no chemical reaction between the electrode material particles and other components such as the dispersion medium.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Moriuchi in view of Shimamura, as applied to claim 1 above, and further in view of Yamamoto et al. (US 20150079475 A1, hereafter Yamamoto).
Regarding claim 15, Moriuchi in view of Shimamura teaches the liquid composition according to claim 1, and further teaches the electrode material is a negative electrode material such as silicon powder (See “Working Example 1” in Moriuchi).
Moriuchi as modified does not teach zinc or FeS2 as claimed. However, in the same field of endeavor, Yamamoto discloses that both silicon and zinc can be used as a negative electrode material ([0099]). It would have been obvious to one of ordinary skill in the art to have further modified Moriuchi in view of Shimamura to use zinc as an alternative to silicon of Moriuchi, since silicon and zinc are functional equivalents as a negative electrode material and the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).
One of ordinary skill in the art would know that the electrode material zinic are composed of particles.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moriuchi in view of Shimamura, as applied to claim 1 above, and further in view of Huang et al. (US 20110262803 A1, hereafter Huang).
Regarding claim 16, Moriuchi in view of Shimamura teaches the liquid composition according to claim 1, and further teaches the electrode material is a positive electrode material such as LiNiO2 ([0026], Moriuchi).
Moriuchi in view of Shimamura does not teach a cathode material as instantly claimed. However, in the same field of endeavor, Huang discloses that both LiNiO2 and Ag2O can be used as a cathode material ([0042]). It would have been obvious to one of ordinary skill in the art to have further modified Moriuchi in view of Shimamura to use Ag2O as an alternative to LiNiO2 of Moriuchi, since LiNiO2 and Ag2O are functional equivalents as a cathode material and the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).

Response to Arguments
Applicant's arguments filed November 2, 2022 have been fully considered but they are not persuasive.
Applicant's arguments are based on the claims as amended. The claim amendments to recite a viscosity in a range of from 10 mPa∙s to 30 mPa∙s have been addressed in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727